DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 05/12/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final Rejection mailed 02/17/2022. 
Claim Objections
Claim(s)  9 is/are objected to because of the following informalities: 
line 2 “wherein the annular ring and the mounting portion define recessed aperture that slopes downward to an interior of the vial.” should be changed to read-- wherein the annular ring and the mounting portion define a recessed aperture that slopes downward to an interior of the vial --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 13-20 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the vial extending through the outlet of the base and into the hollow interior of the base;” directly after reciting “and the proximal end of the vial extending through the outlet of the base and into the hollow interior of the base” thus rendering the claim vague and indefinite because it is not clear how this recitation is further limitation the limitation. 
Claim 13 recites “the vial extending through the outlet of the base and into a hollow interior of the base;” directly after reciting “and the proximal end of the vial extending through the outlet of the base and into a hollow interior of the base” thus rendering the claim vague and indefinite because it is not clear how this recitation is further limitation the limitation. Additionally, it is unclear if the “a hollow interior of the base” is the same hollow interior previously recited or not. 
Claims 1 and 9 recite “wherein the annular ring and the mounting portion define a recessed aperture that slopes downward to an interior of the vial.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “recessed aperture” in claims 1 and 9 is used by the claim to mean “an recessed/depressed surface,” while the accepted meaning is “a surface comprising an opening, hole, or open space.” as defined by the Merriam Webster dictionary. 
The term is indefinite because the specification does not clearly redefine the term. One of ordinary skill in the art would not expect a recessed aperture to be a concave depression on a surface as applicant intends. The term aperture generally implies that an opening or hole is present thus rendering the claims indefinite. 
	Claims 2-3, 14-20 are rejected based on their dependency. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Sasaki et al. (US 20170094960 A1) and in view of Moyle (US 20050016055 A1).
For claim 1, Klabunde teaches:

    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

An insect trap, comprising: (abstract and figs)
a base having a cone-shaped body,(Figs 3A+3B, Ref 30, col 3 ln 1-7)
 the base having a sloped surface (Figs 3A+3B, Ref 32)
and a bottom portion wider than a top portion of the cone-shaped body, (Figs 3A+3B, Ref 32 lower end is wider than a top end)
 the base comprising a hollow interior (Figs 3A+3B, Ref 34)
 and an outlet positioned on a top surface of the base; (Fig 34, see top surface of base 32)
 a dome portion for positioning on a top end of the base, (Figs 3A+3B, Ref 24)
The dome portion comprising an inner surface (see annotation for inner surface above)
And an exterior surface (see opposite side of inner surface that faces the external environment)
a trap portion positioned between the base and the dome portion, the trap portion comprising: (Figs 3A+3B, Ref 2)
an annular ring, (Figs 3A+3B, Ref 20 and walls of 22)
positioned within the inner surface of the dome portion, (see annotation above how the top surfaces of the annular ring (walls of 22) are positioned within the inner surface of the dome portion)
the annular ring having a circumference similar to an inner circumference of an inner surface of the dome portion such that the annular ring and the dome portion define an interior space within the dome portion; (Figs 3A+3B, annotated above see how the annular ring -walls of 20- have a circumference similar to an inner circumference of the inner of the dome portion, any part of the wall of 20 that is similar to the inner circumference of 24 satisfies the claim, such that the interior space of 22 is defined)

    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

a mounting portion being positioned adjacent to an annular ring opening defined by the annular ring, (Figs 3A+3B, annotation above for mounting portion, col 2 ln 59-62, see how the mounting portion 40 is position adjacent to an annular ring opening – inner opening of the annular ring 20+22 through which the insect is depicted falling through- defined by the annular ring)
a first portion of the mounting portion having a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone-shaped body, (see annotation above for first portion of mounting portion and how it has a rim wider than a width of the outlet -top surface of 32- of the cone-shaped body, see how the mounting portion retains the dome portion 24 and trap portion 20+22 on the cone-shaped body) 
a vial (Figs 3A+3B, Ref 6)
comprising a distal end and a proximal end, (see annotation above for distal end and proximal ends of vial)
the distal end being disposed about a second portion of the mounting portion (see annotation above how the distal end is disposed about a second portion of the mounting portion)
and the proximal end of the vial extending through the outlet of the base and into the hollow interior of the base, (see annotation above how the proximal end of the vial extends through the outlet of the base -upper surface of 32 that receives vial 6- and into the hollow interior of the base 34)
the vial extending through the outlet of the base and into the hollow interior of the base; and ; (Figs 3A+3B, see how the vial 6 extends through the outlet of the base (top portion of the opening) into the hollow interior 34)
and the second portion of the mounting portion being narrower in width than the first portion of the mounting portion; (see annotation above how the second portion of the mounting portion is narrower in width than the first portion of the mounting portion) 
and wherein the annular ring and the mounting portion define a recessed aperture that slopes downward to an interior of the vial; ; (Figs 3A+3B, see how the inner surfaces of annular ring 22 +20 along with the inner surfaces mounting portion 40 define a recessed aperture that slopes downwards towards an interior of the vial 10)
and a fluid positioned in the insect trap to attract insects (; (Figs 3A+3B, Ref 10, col 3, ln 23-30)
Klaubunde doesn’t teach:
a dome portion having a semi-circular body
Kollars teaches:
An insect trap (abstract and figs 3-4) comprising 
A dome portion (Fig 3-4, Ref 134)
Having a semi-circular body (Fig 3-4, Ref 134)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dome portion of Klaubunde such that comprises a semi-circular body as taught by Kollars to provide for a stable surface to attach a handle. 
Klaubunde doesn’t teach but Kollars further teaches:
A mounting portion (Fig 3-4, Ref 130)
An annular ring with navigation channels (Fig 3-4, Ref 105+108)
wherein the first portion of the mounting portion comprises a plurality of navigation channels for ingress by at least one insect; (Fig 3-4, Ref 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first portion of the mounting portion and annular ring of Klaubunde such that they comprised a plurality of navigation channels as taught by Kollars to provide for inlet channels for crawling insects to access the interior of the trap. 
Klaubunde as modified by Kollars doesn’t teach:
 and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. 
Sasaki teaches:
An insect trap (abstract and figs)
and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048). 
Klaubunde as modified by Kollars and Sasaki doesn’t teach:
the dome portion comprising an inner surface and exterior surface that is partially opaque and partially transparent; 
Moyle teaches: 
An insect trap 
the dome portion comprising inner surface and exterior surface that is partially opaque and partially transparent; (Fig 5, Ref 18, para0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify dome portion of Klaubunde as modified such that it was partially opaque and partially transparent as taught by Moyle to allow the trap to be inspected without the need to remove the cap (para0071). 
For claim 3, Klaubunde doesn’t teach but Sasaki further teaches:
wherein the aggregation pheromone attracts at least one of: whitefly insects, psyllid insects, aphid insects; thrips insects; and leafhopper insects. (para0048)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) and in view of Moyle (US 20050016055 A1).
For claim 15, Klaubunde doesn’t teach but Kollars further teaches:
the dome portion has a semi-circular body (Fig 3-4, Ref 134)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dome portion of Klaubunde such that comprises a semi-circular body as taught by Kollars to provide for a stable surface to attach a handle. 
Klaubunde as modified doesn’t teach:
the dome portion comprising an exterior surface that is partially opaque and partially transparent; 
Moyle teaches: 
An insect trap 
the dome portion comprising an exterior surface that is partially opaque and partially transparent; (Fig 5, Ref 18, para0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify dome portion of Klaubunde as modified such that it comprised an exterior surface as taught by Moyle to allow the trap to be inspected without the need to remove the cap (para0071). 
Claim(s) 4-6, 9, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2).
For claim 4, Klaubunde teaches:

    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

An insect trap, comprising: (abstract and figs)
a base having a cone-shaped body,(Figs 3A+3B, Ref 30, col 3 ln 1-7)
a dome portion for positioning on a top end of the base, (Figs 3A+3B, Ref 24)
and a trap portion positioned between the base and the dome portion, the trap portion comprising: (Figs 3A+3B, Ref 2)
an annular ring, (Figs 3A+3B, Ref 20)
positioned within an inner surface of the dome portion, (see annotation above how the top surfaces of the annular ring (walls of 22) are positioned within the inner surface of the dome portion)
the annular ring having a circumference similar to an inner circumference of the inner surface of the dome portion such that the annular ring and the dome portion define an interior space within the dome portion; (Figs 3A+3B, annotated above see how the annular ring -walls of 20- have a circumference similar to an inner circumference of the inner of the dome portion, any part of the wall of 20 that is similar to the inner circumference of 24 satisfies the claim, such that the interior space of 22 is defined)
a mounting portion being positioned adjacent to an annular ring opening defined by the annular ring, (Figs 3A+3B, annotation above for mounting portion, col 2 ln 59-62, see how the mounting portion 40 is position adjacent to an annular ring opening – inner opening of the annular ring 20+22 through which the insect is depicted falling through- defined by the annular ring)
a first portion of the mounting portion having a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone-shaped body, (see annotation above for first portion of mounting portion and how it has a rim wider than a width of the outlet -top surface of 32- of the cone-shaped body, see how the mounting portion retains the dome portion 24 and trap portion 20+22 on the cone-shaped body) 
a vial (Figs 3A+3B, Ref 6)
comprising a distal end and a proximal end, (see annotation above for distal end and proximal ends of vial)
the distal end being disposed about a second portion of the mounting portion (see annotation above how the distal end is disposed about a second portion of the mounting portion)
and the proximal end of the vial extending through the outlet of the base and into a hollow interior of the base, (see annotation above how the proximal end of the vial extends through the outlet of the base -upper surface of 32 that receives vial 6- and into the hollow interior of the base 34)
Klaubunde doesn’t teach:
wherein the first portion of the mounting portion comprises a plurality of navigation channels for ingress by at least one insect
 Kollars teaches:
A mounting portion (Fig 3-4, Ref 130)
An annular ring with navigation channels (Fig 3-4, Ref 105+108)
wherein the first portion of the mounting portion comprises a plurality of navigation channels for ingress by at least one insect; (Fig 3-4, Ref 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first portion of the mounting portion and annular ring of Klaubunde such that they comprised a plurality of navigation channels as taught by Kollars to provide for inlet channels for crawling insects to access the interior of the trap. 
For claim 5, Klaubunde further teaches:
the base having a sloped surface (Figs 3A+3B, Ref 32)
and a bottom portion wider than a top portion of the cone-shaped body, (Figs 3A+3B, Ref 30)
 the base comprising the hollow interior (Figs 3A+3B, Ref 34)
 and an outlet positioned on a top surface of the base; (Fig 34, see top surface of base 32)
For claim 6, Klaubunde doesn’t teach:
a dome portion having a semi-circular body
Kollars further teaches:
An insect trap (abstract and figs 3-4) comprising 
A dome portion (Fig 3-4, Ref 134)
Having a semi-circular body (Fig 3-4, Ref 134)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dome portion of Klaubunde such that comprises a semi-circular body as taught by Kollars to provide for a stable surface to attach a handle. 
For claim 9, Klaubunde further teaches:
wherein the annular ring and the mounting portion define recessed aperture that slopes downward to an interior of the vial; ; (Figs 3A+3B, see how the inner surfaces of annular ring 22 +20 along with the inner surfaces mounting portion 40 define a recessed aperture that slopes downwards towards an interior of the vial 10)
For claim 13, Klaubunde teaches:

    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

A method comprising; providing an insect trap, comprising: (abstract and figs)
a base having a cone-shaped body,(Figs 3A+3B, Ref 30, col 3 ln 1-7)
a dome portion for positioning on a top end of the base, (Figs 3A+3B, Ref 24)
and a trap portion positioned between the base and the dome portion, the trap portion comprising: (Figs 3A+3B, Ref 2)
an annular ring, (Figs 3A+3B, Ref 20)
positioned within an inner surface of the dome portion, (see annotation above how the top surfaces of the annular ring (walls of 22) are positioned within the inner surface of the dome portion)
the annular ring having a circumference similar to an inner circumference of the inner surface of the dome portion such that the annular ring and the dome portion define an interior space within the dome portion; (Figs 3A+3B, annotated above see how the annular ring -walls of 20- have a circumference similar to an inner circumference of the inner of the dome portion, any part of the wall of 20 that is similar to the inner circumference of 24 satisfies the claim, such that the interior space of 22 is defined)
a mounting portion being positioned adjacent to an annular ring opening defined by the annular ring, (Figs 3A+3B, annotation above for mounting portion, col 2 ln 59-62, see how the mounting portion 40 is position adjacent to an annular ring opening – inner opening of the annular ring 20+22 through which the insect is depicted falling through- defined by the annular ring)
a first portion of the mounting portion having a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone-shaped body, (see annotation above for first portion of mounting portion and how it has a rim wider than a width of the outlet -top surface of 32- of the cone-shaped body, see how the mounting portion retains the dome portion 24 and trap portion 20+22 on the cone-shaped body) 
and a vial (Figs 3A+3B, Ref 6)
comprising a distal end and a proximal end, (see annotation above for distal end and proximal ends of vial)
the distal end being disposed about a second portion of the mounting portion (see annotation above how the distal end is disposed about a second portion of the mounting portion)
and the proximal end of the vial extending through the outlet of the base and into a hollow interior of the base, (see annotation above how the proximal end of the vial extends through the outlet of the base -upper surface of 32 that receives vial 6- and into the hollow interior of the base 34)
the vial extending through the outlet of the base and into a hollow interior of the base; and ; (Figs 3A+3B, see how the vial 2+6 extends through the outlet of the base (top portion of the opening) into the hollow interior 34)
and the second portion of the mounting portion being narrower in width than the first portion of the mounting portion. (see annotation above how the second portion of the mounting portion is narrower in width than the first portion of the mounting portion) 
Klaubunde doesn’t teach:
wherein the first portion of the mounting portion comprises a plurality of navigation channels for ingress by at least one insect
 Kollars teaches:
A mounting portion (Fig 3-4, Ref 130)
An annular ring with navigation channels (Fig 3-4, Ref 105+108)
wherein the first portion of the mounting portion comprises a plurality of navigation channels for ingress by at least one insect; (Fig 3-4, Ref 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first portion of the mounting portion and annular ring of Klaubunde such that they comprised a plurality of navigation channels as taught by Kollars to provide for inlet channels for crawling insects to access the interior of the trap. 
For claim 14, Klaubunde further teaches:
the base having a sloped surface (Figs 3A+3B, Ref 32)
and a bottom portion wider than a top portion of the cone-shaped body, (Figs 3A+3B, Ref 30)
 the base comprising the hollow interior (Figs 3A+3B, Ref 34)
 and the outlet positioned on a top surface of the base; (Fig 34, see top surface of base 32)
Claim(s) 10-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Sasaki et al. (US 20170094960 A1).
For claim 10, Klaubunde as modified by Kollars doesn’t teach:
 and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. 
Sasaki teaches:
An insect trap (abstract and figs)
and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048). 
For claim 11, Klaubunde doesn’t teach but Sasaki further teaches:
wherein the aggregation pheromone attracts at least one of: whitefly insects, psyllid insects, aphid insects; thrips insects; and leafhopper insects. (para0048)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048).
For claim 12, Klaubunde doesn’t teach but Sasaki further teaches:
further comprising at least one lighting element and a battery powering the at least one lighting element, the at least one lighting element comprising at least one light emitting diode (LED). (para0013, 0037, fig 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it at least one lighting element and battery as taught by Saski to provide for a plurality of attractants for the insect trap (para0013). 
For claim 17, Klaubunde doesn’t teach but Sasaki further teaches:
wherein the insect trap comprises at least one lighting element and a battery powering the at least one lighting element, the at least one lighting element comprising at least one light emitting diode (LED). (para0013, 0037, fig 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it at least one lighting element and battery as taught by Saski to provide for a plurality of attractants for the insect trap (para0013). 
For claim 18, Klaubunde as modified by Kollars doesn’t teach:
 further comprising placing an aggregation pheromone positioned in the insect trap, the aggregation pheromone emitting a predetermined amount of pheromones over a predetermined period of time. 
Sasaki teaches:
An insect trap (abstract and figs)
and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048). 
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Gaugler (US 20160242403 A1).
For claim 19, Klaubunde as modified doesn’t teach:
wherein the aggregation pheromone is specific to at least one of: whitefly insects and thrips insects. 
Gaugler teaches:
wherein the aggregation pheromone is specific to at least one of: whitefly insects and thrips insects. (para0070, 0157)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde as modified such that it comprised an aggregation pheromone to attract thrips insects as taught by Gaugler to allow the trap to effectively attract insects that harm agriculture.  
For claim 20, Klaubunde doesn’t teach but Gaugler further teaches:
wherein the aggregation pheromone is specific to at least one of: whitefly insects, psyllid insects, aphid insects, thrips insects, and leafhopper insects. 
Gaugler teaches:
wherein the aggregation pheromone is specific to at least one of: whitefly insects, psyllid insects, aphid insects, thrips insects, and leafhopper insects. (para0070, 0157)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde as modified such that it comprised an aggregation pheromone as taught by Gaugler to allow the trap to effectively attract insects that harm agriculture.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Moyle.
For claim 7, Klaubunde as modified doesn’t teach:
the dome portion comprising an exterior surface that is partially opaque and partially transparent; 
Moyle teaches: 
An insect trap 
the dome portion comprising an exterior surface that is partially opaque and partially transparent; (Fig 5, Ref 18, para0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify dome portion of Klaubunde as modified such that it comprised an exterior surface as taught by Moyle to allow the trap to be inspected without the need to remove the cap (para0071). 
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Silva (BR PI0904375 A2).
For claim 8, Klaubunde as modified doesn’t teach:
further comprising an amount of preservation liquid positioned in the vial.
Silva teaches:
An insect trap (abstract and figs)
further comprising an amount of preservation liquid positioned in the vial. (”The collection vial is a rigid vial, which may be made of plastic or glass, and optionally comprises a fixative solution for insect preservation. The fixative solution is preferably an alcohol, such as 70% ethanol.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial of Klaubunde such that it comprises an amount of preservation liquid positioned in the vial as taught by Silva to allow for the collection of insects without damaging them (Silva line 4). 
For claim 16, Klaubunde as modified doesn’t teach:
further comprising placing an amount of preservation liquid positioned in the vial.
Silva teaches:
An insect trap (abstract and figs)
further comprising an amount of preservation liquid positioned in the vial. (”The collection vial is a rigid vial, which may be made of plastic or glass, and optionally comprises a fixative solution for insect preservation. The fixative solution is preferably an alcohol, such as 70% ethanol.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial of Klaubunde such that it comprises an amount of preservation liquid positioned in the vial as taught by Silva to allow for the collection of insects without damaging them (Silva line 4). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Sasaki et al. (US 20170094960 A1) and in view of Moyle (US 20050016055 A1) in view of Silva (BR PI0904375 A2).
For claim 2, Klaubunde as modified doesn’t teach:
further comprising an amount of preservation liquid positioned in the vial.
Silva teaches:
An insect trap (abstract and figs)
further comprising an amount of preservation liquid positioned in the vial. (”The collection vial is a rigid vial, which may be made of plastic or glass, and optionally comprises a fixative solution for insect preservation. The fixative solution is preferably an alcohol, such as 70% ethanol.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial of Klaubunde such that it comprises an amount of preservation liquid positioned in the vial as taught by Silva to allow for the collection of insects without damaging them (Silva line 4). 
	Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments:
However, Applicant respectfully submits that Klabunde fails to show or suggest at least the above-emphasized elements of amended claim 1. In particular, while Klabunde discloses a "receptacle 2" that fits within "an internal cavity 34," Klabunde appears to be silent to "a mounting portion being positioned adjacent to an annular rinq openinq defined by the annular ring" where "a first portion of the mountinq portion (hasi a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone- shaped body" and "a second portion of the mountinq portion ... [is] narrower in width than the first portion of the mountinq portion," as recited in amended claim 1. 
This is not found persuasive. An annotated figure of Klabunde is replicated below for clarity. 

    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

As it can be see from the annotated image above, the examiner respectfully submits that the recited elements are all taught by Klabunde. Fig 3B. shows “a firmly fitted sleeve” 40 that is mounts the dome portion 24 and annular ring 20 + walls of 22 on the cone-shaped body. Speficially, what the examiner considers to be the mounting portion is boxed below. 

    PNG
    media_image2.png
    609
    715
    media_image2.png
    Greyscale

Therefore, it can be see that Klabunde teaches that the mounting portion is positioned adjacent to the annular ring opening -through which the insects enter- defined by the inner surfaces of the annular ring 20. Additionally,  a first portion of the mounting portion (the upper side that contacts 20) has a rim wider than the outlet of the cone-shaped body (see upper surface edge of 32). Finally, a second portion of the mounting portion is narrower in width than the first portion (see how the mounting portion forms an arced angle of the surface defining how the second portion is narrower than the first portion).  
Applicant further argues:
Indeed, Applicant is confused as to what in Klabunde corresponds to the "mounting portion" of claim 1. Moreover, Applicant respectfully submits that nothing in Klabunde appears to disclose a "mounting portion [having] a first portion ... [and] a second portion," much less that "the distal end (of the viall disposed about a second portion of the mountinq portion and the proximal end of the vial extending through the outlet of the base and into the hollow interior of the base... [where] the second portion of the mountinq portion fisi narrower in width than the first portion of the mountinq portion," as recited in amended claim 1. 
Accordingly, Applicant respectfully submits that Klabunde fails to show or suggest at least these elements of amended claim 1. Further, Applicant respectfully submits that Kollars, Sasaki, and Moyle fail to show or suggest at least these elements, and notes that the Office Action has not cited Kollars, Sasaki, and Moyle as disclosing these elements of claim 1. Accordingly, Applicant respectfully submits that the combination of cited references fails to show or suggest at least the above-emphasized elements of claim 1. 
This is also not found persuasive. First, please see above description for what the examiner is considering to be the mounting portion. Second, please see below how the vial 6 is annotated to comprises a proximal and distal end. 
	
    PNG
    media_image1.png
    368
    724
    media_image1.png
    Greyscale

	Conclusion
As shown above, the distal end of the vial (top edge) is disposed about a second portion of the mounting portion. Additionally, the proximal end of the vial (bottom edge) extends through the outlet (top edge of 32) and into the hollow interior of the base (34). Finally, see how the second portion of the mounting portion is narrower than the first portion of the mounting portion due to the curved shape boxed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643